DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species B (Fig. 13), claims 1, 4-8, 11-18, 29 and 31, in the reply filed on 13th January 2022 is acknowledged.
Claims 2-3, 9-10, 19-28, 30, 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13th January 2022.
Applicant requests reconsideration of the restriction based on the invention being sufficiently related, such that there will be no burden on the examiner to examine all of the inventions. This is not found persuasive because the non-elected invention at least requires searching in B21D 37/00, and will also likely require additional text searching not required for the elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 29 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hechtle et al. (US 11,192,196).

Regarding claim 1, Hechtle et al. teaches a rotary bit (#1 of fig. 3), comprising a first end (#2, #3, #40), and a second end (#9) configured to be secured to a rotary device, wherein the first end includes a plurality of blades (#5, #4, #8) that extend axially along the first end and radially outward from the rotary bit (see fig. 3), the plurality of blades including a plurality of leading blades (#3) and a plurality of finishing blades (#40), the leading blades, and the finishing blades, the finishing blades extending radially outward from the rotary bit to a greater extent than the leading blades (see fig. 3).

Regarding claim 29, Hechtle et al. teaches a rotary bit (#1 of fig. 3), comprising a first end (#2, #3, #40), and a second end (#9) configured to be secured to a rotary device, wherein the first end includes a pair of blades (#5, #4, #8) that extend axially along the first end and radially outward from the rotary bit (see fig. 3), the pair of blades, and radially expand the end of the tube as the rotary bit is further inserted into the end of the tube (while the tool is further inserted, the tube will expand due to rotation of tool).
Regarding the intended use limitation “configured to deburr and swage the end of the tube”, “configured to initially deburr and swage the end of the tube upon insertion of the rotary bit into the end of the tube”, “configured to complete deburring and swaging of the end of the tube”, “pair of blades configured to initially deburr and swage the end of the tube upon insertion of the rotary bit into the end of the tube” in claim 1 and 29, it is noted that the prior art used in the rejection is capable of being used for this function because Hechtle et al. element #4 is solid and sharp, which is evidence that it is capable of deburring tube and Hechtle et al. element #8 are ridges, which is evidence that it is capable of widening a tube and thus swaging a tube. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 103
Claim 4-7, 11-14, 16-17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hechtle et al. (US 11,192,196) in view of W. Halpern (US 3,044,325).
Regarding claim 4, Hechtle et al. substantially discloses the invention of claim 1, except it fails to further disclose: a finishing collar configured to be secured to the rotary bit between the first end and the second end.
In the same field of endeavor, namely rotary tool bits, W. Halpern teaches: a finishing collar (#22 and #30) configured to be secured to the rotary bit between the first end and the second end (#22 is between #6 and #4).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the drill bit of Hechtle et al. so that a finishing collar is configured to be secured to the rotary bit between the first end and the second end as taught by W. Halpern in order to provide an accessory that attaches to the shank of a drill and performs deburring and chamfering while simultaneously the drill operates (Column 1, lines 15-29 of W. Halpern).

Regarding claim 5, the combination of Hechtle et al. and W. Halpern discloses the invention of claim 4, the combination further discloses: wherein the finishing collar defines a shoulder (#38, #40 of W. Halpern) configured for receipt of the end of the tube when the rotary bit is inserted into the end of the tube (Column 2, lines 58-67 of W. Halpern), and the shoulder is configured to deburr the end of the tube (Column 2, lines 64-67 of W. Halpern).

Regarding claim 6, the combination of Hechtle et al. and W. Halpern discloses the invention of claim 5, the combination further discloses: wherein the finishing collar includes a plurality of slots (see annotated fig. below) formed therein located proximate the shoulder (see fig. 3 of W. Halpern) that are each configured to expel material during deburring of the end of the tube (Column 2, lines 12-25, 58-67; where slots will act as a flute that will carry the chips and can expel them after removing burrs of W. Halpern).

    PNG
    media_image1.png
    292
    277
    media_image1.png
    Greyscale


Regarding claim 7, the combination of Hechtle et al. and W. Halpern discloses the invention of claim 5 disclosed, the combination further discloses: wherein the shoulder includes a plurality of chamfers (#42 and #44; Column 2, lines 64-67 of W. Halpern where after contacting burr and removing it, a chamfer is cut).

Regarding the intended use limitation “configured to deburr and swage an end of a tube” in the preamble of the claim 11, it is noted that the prior art used in the rejection is capable of being used for this function because Hechtle et al. element #4 is solid and sharp, which is evidence that it is capable of deburring tube and Hechtle et al. element #8 are ridges, which is evidence that it is capable of widening a tube and thus swaging a tube. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See also MPEP § 2112 - § 2112.02.
Regarding claim 11, Hechtle et al. discloses: A rotary bit (#1 of fig. 3), comprising: a cylindrical body (see fig. 3) having a swaging end (#2, #3, #40), a connection end (#9) configured to be secured to a rotary device; a plurality of blades (#5, #4, #8) that extend axially along the swaging end and radially outward from the cylindrical body (see fig. 3), the plurality of blades including a plurality of leading blades (#3) and a plurality of finishing blades (#40), the leading blades, and the finishing blades, the finishing blades extending radially outward from the cylindrical body to a greater extent than the leading blades (see fig. 3); 
Hechtle et al. fails to directly disclose: a coupling section between and connecting the swaging end and the connection end and a finishing collar configured to be secured to the coupling section, the finishing collar defining a shoulder configured for receipt of the end of the tube when the rotary bit is inserted into the end of the tube, and the shoulder is configured to deburr the end of the tube.
In the same field of endeavor, namely rotary tool bits, W. Halpern teaches: a coupling section (see annotated fig. below) between and connecting the swaging end and the connection end; 

    PNG
    media_image2.png
    377
    279
    media_image2.png
    Greyscale

and a finishing collar (#22 and #30) configured to be secured to the coupling section (#22 is between #6 and #4), the finishing collar defining a shoulder (#38 and #40) configured for receipt of the end of the tube when the rotary bit is inserted into the end of the tube (Column 2, lines 58-67), and the shoulder is configured to deburr the end of the tube (Column 2, lines 64-67).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the drill bit of Hechtle et al. so that a coupling section between and connecting the swaging end and the connection end and a finishing collar configured to be secured to the coupling section, the finishing collar defining a shoulder configured for receipt of the end of the tube when the rotary bit is inserted into the end of the tube, and the shoulder is configured to deburr the end of the tube as taught by W. Halpern in order to provide an accessory that attaches to the shank of a drill and performs deburring and chamfering while simultaneously the drill operates (Column 1, lines 15-29 of W. Halpern).

Regarding the intended use limitation “configured to deburr and swage the end of the tube”, “configured to initially deburr and swage the end of the tube upon insertion of the rotary bit into the end of the tube”, “configured to complete deburring and swaging of the end of the tube”, in claim 1 and 29, it is noted that the prior art used in the rejection is capable of being used for this function because Hechtle et al. element #4 is solid and sharp, which is evidence that it is capable of deburring tube and Hechtle et al. element #8 are ridges, which is evidence that it is capable of widening a tube and thus swaging a tube.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Regarding claim 12, the combination of Hechtle et al. and W. Halpern discloses the invention of claim 1, the combination further discloses: wherein the plurality of leading blades includes at least a pair of leading blades (#3 have a pair in fig. 4 of Hechtle et al.) located on opposing sides of the swaging end, and the plurality of finishing blades includes at least a pair of finishing blades (#40 have a pair in fig. 4 of Hechtle et al.) located on opposing sides of the swaging end.

Regarding claim 13, the combination of Hechtle et al. and W. Halpern discloses the invention of claim 11, the combination further discloses: wherein the plurality of finishing blades extend radially outward from the cylindrical body to the greater extent in comparison to the plurality of leading blades (see fig. 3 of Hechtle et al., where finishing blades #40 can be seen to extend at a greater extent) such that, during use of the rotary bit, contact created between the plurality of leading blades and the end of the tube ends and transitions to contact created between the plurality of finishing blades and the end of the tube (section #40 will follow the portion #3 leading blades; Column 5, lines 18-20).

Regarding claim 14, the combination of Hechtle et al. and W. Halpern discloses the invention of claim 11, the combination further discloses: wherein the plurality of finishing blades are located axially downstream from the plurality of leading blades (see fig. 3 of Hechtle et al. where #40 can be seen to be located downstream to #3).

Regarding claim 16, the combination of Hechtle et al. and W. Halpern discloses the invention of claim 11, the combination further discloses: wherein the finishing collar includes a plurality of slots (see annotated fig. below) formed therein located proximate the shoulder (see fig. 3 of W. Halpern) that are each configured to expel material during deburring of the end of the tube (Column 2, lines 12-25, 58-67; where slots will act as a flute that will carry the chips and can expel them after removing burrs of W. Halpern).


    PNG
    media_image1.png
    292
    277
    media_image1.png
    Greyscale

Regarding claim 17, the combination of Hechtle et al. and W. Halpern discloses the invention of claim 11, the combination further discloses: wherein the shoulder includes a plurality of chamfers (see annotated fig. below; Column 2, lines 64-67 of W. Halpern where after contacting burr and removing it, a chamfer is cut).

    PNG
    media_image3.png
    414
    283
    media_image3.png
    Greyscale


Regarding claim 31, Hechtle et al. substantially discloses the invention of claim 29, except it fails to further disclose: a finishing collar configured to be secured to the rotary bit between the first end and the second end.
In the same field of endeavor, namely deburring tools, W. Halpern teaches: a finishing collar (#22 and #30) configured to be secured to the rotary bit between the first end and the second end (#22 is between #6 and #4).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the drill bit of Hechtle et al. so that a finishing collar is configured to be secured to the rotary bit between the first end and the second end as taught by W. Halpern in order to provide an accessory that attaches to the shank of a drill and performs deburring and chamfering while simultaneously the drill operates (Column 1, lines 15-29).

Claim 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hechtle et al. (US 11,192,196) in view of Peyser et al. (US 2,949,618).
Regarding claim 4 and 8, Hechtle et al. substantially discloses the invention of claim 1, except it fails to further disclose: a finishing collar configured to be secured to the rotary bit between the first end and the second end; and wherein the finishing collar includes a plurality of radially inwardly extending ribs.
In the same field of endeavor, namely rotary tool bits, Peyser et al. teaches: a finishing collar (#22, #38, #28) configured to be secured to the rotary bit between the first end and the second end (collar is between #4 and #8); and wherein the finishing collar includes a plurality of radially inwardly extending ribs (#33 and #35).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the drill bit of Hechtle et al. so that the a finishing collar configured to be secured to the rotary bit between the first end and the second end; and the finishing collar includes a plurality of radially inwardly extending ribs as taught by Peyser et al. in order to provide simultaneous drilling and deburring to a workpiece by the inwardly extending ribs (Peyser Column 1, lines 24-27, 33-36).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hechtle et al. (US 11,192,196) in view of W. Halpern (US 3,044,325) and in further view of Peyser et al. (US 2,949,618).
Regarding claim 18, The combination of Hechtle et al. and W. Halpern substantially discloses the invention of claim 11 as set forth above, but it fails to further disclose: wherein the finishing collar includes a plurality of radially inwardly extending ribs required by claim 18.
In the same field of endeavor, namely rotary tool bits, Peyser et al. teaches: wherein the finishing collar includes a plurality of radially inwardly extending ribs (#33 and #35).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the drill bit of Hechtle et al. and W. Halpern so that the finishing collar includes a plurality of radially inwardly extending ribs as taught by Peyser et al. in order to provide cutting edges that are axially slidable in blade holder and able to engage the workpiece edges (Column 2, lines 68-72; Column 3, lines 23-33).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stephenson (WO 2018/156098) teaches pairs of deburring/swaging blades similar to swaging tool bit.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vargus (DE 202004018765) teaches a deburring tool with blades and collar similar to deburring tool bit.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Khangar et al. (US 8,444,353) teaches a collar for a drill similar to the finishing collar of the drill bit.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Terence (GB 1398719 A) teaches a swaging bit similar to swaging blades of prep bit.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mainolfi (US 2012/0255406) teaches a collar for shaving pipe ends similar to collar of prep bit.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newmark (US 6,840,718) teaches a collar with a tool that chamfers workpiece similar to prep bit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722



/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724